Citation Nr: 1217115	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-07 037	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises (Committee)
Department of Veterans Affairs (VA) Pension Maintenance Center (RO) in St. Paul, Minnesota


THE ISSUE

1.  Whether an overpayment of pension benefit debt in the amount of $16,530 was properly created.

2.  Whether an overpayment of pension benefit debt in the amount of $60,200 was properly created.

3.  Entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $60,200.00.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 Committee decision, which denied a waiver of pension benefit debt in the amount of $16,530 on the basis that the Veteran had not filed a timely request for waiver of this debt.  The decision also denied a waiver of pension benefit debt in the amount of $60,200 based upon application of the equity and good conscience standard.  

The matter was previously before the Board in August 2011 when it was remanded for further procedural development.  Such development was unfortunately not completed, however, necessitating another remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

Initially, the Board observes that claims for waiver of debt owed to the VA are governed by the provisions of Chapter 53 of Title 38 of the United States Code.  This statute contains its own specific notice provisions.  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002) are relevant to a different chapter of title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002).

In his July 2009 notice of disagreement the Veteran has requested "review and waiver" of the entire debt owed to the VA.  We construe his request for "review" to be a challenge to the creation of the debt.  In the analysis of a waiver of indebtedness case, the question of whether the debt is valid (i.e., properly-created) is a critical component of the waiver question and this question must be resolved prior to deciding whether a waiver of the debt is in order.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Historically, the Veteran was awarded VA pension benefits in a December 1998 RO decision.  This grant was predicated upon his inability to maintain gainful employment due to physical disability.  The amount of his monthly VA pension award was determined based upon his reported status of being unmarried with no dependents and no other income.  38 U.S.C.A. §§ 1503, 1521, 1522 ; 38 C.F.R. §§ 3.23, 3.271, 3.272, 4.17.

The larger of the debts at issue here was created because the Veteran married and apparently failed to report his marriage and increased family income to the VA.  The smaller of the debts was apparently created because the Veteran received Social Security income which was not reported to the VA.  However, several key documents are not contained in the Veteran's claims file or in his Virtual VA electronic file.  The absence of these documents frustrates review as to the creation of these debts.  

A February 2008 letter from the VA's Debt Management Center to the Veteran is of record.  According to this letter, "The [VA] recently sent you a letter explaining that your entitlement to Compensation and Pension benefits had changed.  As a result, you were paid $16,530.00 more than you were entitled to receive."  This letter reflects standard practice at VA:  the RO usually provides notice that a debt will be created and an explanation as to what precipitated the debt, while the Debt Management Center calculates the exact amount of the debt and provides notice of the amount.  In this case, however, the record contains no pre-February 2008 letter from the RO regarding the creation of the debt.  This frustrates review by the Board, because the creation of this debt is not otherwise explained anywhere in the evidence currently of record.  

Similarly, with regard to the second debt of $60,200, the file contains a May 2008 letter from the RO to the Veteran in which the RO proposed to stop his pension payments because of his wife's income, which had not previously been counted for pension purposes.  A second letter of August 2008 informed him that his VA pension would be terminated effective in December 2000 and that an overpayment would be created.  However, there is no subsequent letter from the Debt Management Center as to the amount of the resulting debt.  Thus, the Veteran may have received incomplete notice regarding this debt as well.  

Upon remand, therefore, the Committee will have to undertake additional evidentiary development to adequately adjudicate the matter of whether the debts were properly created.  The Committee will also need to ensure that the Veteran was and continues to be accorded full due process throughout this matter.  

A crucial part of the issue of creation of the debt involves an accurate accounting of the debt.  In this regard, we observe that the Veteran was previously requested to provide income and expense information reflecting the entire period of time during which the debts at issue were created.  Although he and his wife have submitted recent financial status reports, they have not provided complete records reflecting their financial situation throughout the time period at issue.  In particular, the Veteran's wife has mentioned non-recurring income from real estate commissions, and inheritance.  Both have also mentioned medical expenses.  Governing law and regulation provides for these situations.  38 C.F.R. §§ 3.271, 3.272.  Among other things, 38 C.F.R. § 3.272 provides that unreimbursed medical expenses and amounts of money in joint bank accounts acquired by reason of death of the other joint owner may be excluded from income for purposes of calculating pension benefits.  Thus, we urge the Veteran and his wife to provide as much information as possible about their income and expenses during the time period at issue so that the amount of the debts may be calculated as precisely as possible.  Currently, because the amounts were calculated without any of this information, no income was able to be excluded; therefore, providing further information should have the effect of reducing the amount of the debt owed under law.  Similarly, upon remand, the Committee should use all information available to calculate the amount of the debt as precisely as possible.  

Additional documentation in the file reflects that a portion of the debt has already been recouped from the couple's social security payments.  This amount should be precisely identified also and must be clearly identified so that if the debt(s) are deemed to have been invalidly created or if a waiver of all or part of the debt is eventually granted, this recouped money can be refunded to the couple.

On the declaration of dependents form which the Veteran completed and which was received by the VA in November 2007, the Veteran indicated that, "The VA was notified the week we got married by Church in February of 2000."  No such notification is contained in his claims file.  However, this statement raises the potential claim of administrative error.  If the debt were the result solely of administrative error, there would be no overpayment charged to the Veteran for the portion of the overpayment attributable to administrative error.  Jordan v. Brown, 10 Vet. App. 171 (1997).  However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, sole administrative error is not present.  Id.  In Jordan, the Court also found that sole administrative error was not present if the payee knew, or should have known, that the payments were erroneous. 

In his original November 2008 request for a waiver of the total debt, the Veteran requested the opportunity to pay $100 a month toward the debt, asserting that more would cause undue hardship.  This is a clear offer of compromise, which should be addressed by the Committee, but has not been so addressed.  31 U.S.C.A. § 3711; 38 U.S.C.A. §§ 501, 3720; 38 C.F.R. § 1.970. 

Lastly, a remand is required because the Board's prior remand instructions were not followed by the RO.  The Board remanded the matter in August 2011 because the RO had failed to consider a financial status report submitted in January 2010.  However, review of the Supplemental Statement of the Case issued in September 2011 following the Board's remand shows that the RO still did not consider the January 2010 financial status report; rather, the RO re-considered a previously submitted and previously-considered July 2009 financial status report.  Thus, the January 2010 report has not yet received initial RO consideration.  The RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with the appropriate forms to report his family income from 2000 through 2009, along with any supporting documentation.  In particular, he is encouraged to submit evidence reflecting unreimbursed medical expenses incurred by himself and his wife during this time period.  

2.  The Veteran should be requested to provide current income and expense information for 2011 and 2012, so that the Committee's review of his hardship claim can be fully-informed.

3.  The Veteran should submit any evidence and/or provide further information as to how and when he notified the VA of his marriage in February 2000.

4.  The Committee should undertake all notification and evidentiary development necessary to render decisions regarding the validity of the creation of both debts at issue.  This development should include attempts to obtain copies of the notification letters from the RO and from the Debt Management Center which should have been provided to the Veteran in connection with the creation of both debts.  The Committee should also consider the Veteran's assertion that he notified the VA of his marriage in February 2000 and render a determination as to whether the creation of this debt or any part of the debt involved sole administrative error.  This development should also include a complete and accurate accounting as to the exact amount of each debt at issue, after calculating the Veteran's income and expenses each year based upon all the information of record, and an exact accounting of how much money has already been collected toward the debt.

5.  If one or both debts are determined to have been validly created, the Committee should proceed to review the Veteran's claim for a waiver of the second debt based upon the standard of equity and good conscience, to include review of all the financial information in the file, explicitly including the Financial Status Report submitted in January 2010, and any other information submitted in response to the above requests.  At this time, the Committee should also explicitly address the Veteran's November 2008 compromise offer.  If any debt remains, the Veteran and his representative, should he choose to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


